             Case 1:21-mc-00397-LGS Document 26 Filed 06/15/21 Page 1 of 1




                                                         June 11, 2021
   VIA ECF
   Honorable Lorna G. Schofield, U.S.D.J.
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, NY 10007
           RE:    Markowitz v. KBI Services d/b/a Kindbody, Case No. 21-mc-397 (LGS)
   Dear Judge Schofield:
           This firm represent Petitioner Debbie Markowitz. On April 14, 2021, Your Honor
   granted Petitioner’s request to file her Petition on the PACER e-filing system under seal and
   redact portions of the petition containing privileged attorney-client communications and not
   provide an unredacted copy to Respondent. Dkt. No. 6. Pursuant to the April 14, 2021 Order,
   Petitioner writes to request that she be permitted to file a redacted copy of her Memorandum of
   Law in Opposition of Respondent’s Motion to Dismiss that contains the same privileged
   attorney-client communications as her Petition. Also pursuant to Your Honor’s Order, Petitioner
   will not be providing Respondent with an unredacted copy of this portion of the memorandum.

          Petitioner has also redacted portions of page 13 of her Memorandum of Law in
   Opposition of Respondent’s Motion to Dismiss, along with Petitioner’s Declaration, which
   contains confidential business information about Respondent that Petitioner learned in
   connection with her employment. Petitioner will provide to Respondent a courtesy copy of her
   motion papers with this information unredacted.

           We thank the Court for its time and attention to this matter.

The application is GRANTED. By June 17, 2021,            Respectfully Submitted,
Petitioner shall file the above referenced
materials. The Court will review the redactions to
assure that the asserted attorney-client                 Hilary J. Orzick
communications are indeed privileged.

SO ORDERED.

Dated: June 15, 2021
       New York, New York


                 212.390.8480 / 16 Court St, Ste 2500, Brooklyn, NY 11241 / crumiller.com
